                    UNITED STATES DISTRICT COURT

                     DISTRICT OF NEW HAMPSHIRE


David Lasseque,
     Plaintiff

     v.                                   Case No. 18-cv-109-SM
                                          Opinion No. 2019 DNH 197
United States of America,
     Defendant


                             O R D E R


     Pro se plaintiff, David Lasseque, is a federal inmate

currently incarcerated at the Rhode Island Adult Correctional

Institution, in Cranston, Rhode Island.   He brings this action

against the United States pursuant to the Federal Tort Claims

Act, 28 U.S.C. §§ 1346(b), 2671 et seq. (the “FTCA”).



     Lasseque alleges that the federal Bureau of Prisons

negligently misclassified him as a “maximum security” inmate

when, in fact, he should properly have been classified as a

“medium security” inmate.   And, says Lasseque, BOP officials

then refused/neglected to correct that error after they were

made aware of it.   Then, while he was incarcerated at USP

Allenwood (a maximum security prison), Lasseque says he was

assaulted by several inmates, resulting in injuries to his face

and neck.   Thus, says Lasseque, the negligence of the United
States proximately caused him to suffer personal injury.        He

also claims that, in the wake of his assault, he was denied

appropriate medical care, in violation of his rights under the

Eighth Amendment.



     In response to Lasseque’s complaint, the government moved

to dismiss on two grounds, asserting: first, that venue is

improper in this forum; and, second, that the discretionary

function exception to the FTCA bars Lasseque’s suit.       Lasseque

acknowledges that his suit “was filed in the wrong court” and

moves the court “to withdraw his complaint for a change of

venue.”   Motion to Withdraw (document no. 15) at 2.      The

government does not object to Lasseque voluntarily dismissing

the action, but urges the court not to transfer venue to another

district “because the action is barred by the discretionary

function exception to the Federal Tort Claims Act.”       Government

Response (document no. 16) at 1.       Parenthetically, the court

notes that Lasseque has not moved the court to transfer venue to

another court.



     In light of the foregoing, Lasseque’s Motion to Withdraw

(document no. 15) is granted to the extent he seeks to

voluntarily withdraw his complaint, without prejudice.       See 28

U.S.C. § 1404(a).   The government’s Motion to Dismiss (document


                                   2
no. 9) is denied as moot.   The Clerk of Court shall close the

case.



      SO ORDERED.


                                     ____________________________
                                     Steven J. McAuliffe
                                     United States District Judge

November 20, 2019

cc:   David Lasseque, pro se
      Robert J. Rabuck, AUSA




                                 3
